DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-4 and 6-20 are pending.
Claims 1, 11, 15, 18 were amended.
Claim 5 was cancelled.
Claim Rejections - 35 USC § 112
Claim 11 and 18 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/1/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable Savenije (US 4862540 A), herein referred to as Savenije.
Regarding claim 1, Savenije discloses a shaped body, comprising: at least one spring (spring element 3) and at least one foam section (core 9), whereas an uppermost section of the foam section is attached to an uppermost section of the at least one spring, and a lowest section of the foam section is attached to the lowest section of the at least one spring (springs and cores are attached together via common covers, seen in FIG. 3); wherein the uppermost section is attached by affixation through a top plate (covering layer 4) to the at least one spring; and wherein the lowest section is attached by affixation through a bottom plate (covering layer 10) to the at least one spring. Examiner notes that the springs and cores are depicted in a spaced configuration where said springs and cores can at least be affixed to the covering layers by tension between the inner surfaces of each of the covering layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to have affixed the top and bottom coils of the springs to the top and bottom covering layers 4 and 10 as seen in FIG. 3 for the purpose of arranging the spring and cores evenly across the body of the mattress.
Regarding claim 3, Savenije teaches the at least one foam section is located inside the spring or wherein the at least one foam section is wrapped and at least partially abuts the at least one spring (core 9 disposed within spring element 3).
Regarding claim 4, Savenije teaches a plurality of springs and at the at least one foam section is enclosed by the plurality of springs (Savenije shows different embodiments where foam cores are enclosed within springs in addition to other portions of the main body 1 are enclosed by a plurality of spring elements as can be seen in FIGS. 8 and 9, circles represent spring elements and spaces between circles are portions of the main body 1).
Regarding claim 8, Savenije teaches at least one foam section comprises a plurality of foam sections (see FIGS. 8 and 9, circles depict a plurality of locations for the cores formed).
Regarding claim 9, Savenije teaches the at least one foam section further comprises at least one of a horizontal or vertical channel. Examiner notes Savenije discloses main body 1 in FIG. 3 comprises a vertical channel through which the spring coil is enveloped.
Regarding claim 11, Savenije teaches the foam section being smaller in size compared to the spring so that no part of the foam section is expanding between the wire of the spring (see FIG. 3, core 9 fits within spring element 3) but does not explicitly teach said expansion under the conditions of having a load of up to 8.0 kPA. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss to configure the flexible foam 40 and fabric pocket 30 to fit such that the elements do not expand through the coils under a load of 8.0 kPa for the purposes of achieving a preferred firmness of the support under load. 
Regarding claim 12, Savenije teaches at least one spring having an inner section and at least one foam section located within the inner section, having a cross-section being smaller in size compared to the size of the inner section of the spring (see FIG. 3, core 9 fits within spring element 3) but does not explicitly teach such that under a load of up to 8.0 kPa the at least one foam section is adapted to expand only within the inner section of the spring. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to configure the core 9 to fit such that the elements do not expand through the coils of the spring elements 3 under a load of 8.0 kPa for the purposes of achieving a preferred firmness of the support under load. 
Regarding claim 13, Savenije teaches a cushion, bed, mattress or pillow comprising the shaped body according to claim 1 (Savenije explicitly discloses the body 1 is a mattress body).
Regarding claim 14, Savenije teaches the at least one foam section is located inside the spring or wherein the at least one foam section is wrapped and at least partially abuts the at least one spring, and further comprising a plurality of springs and at the at least one foam section is enclosed by the plurality of springs. Examiner notes core 9 is enclosed within at least 1 spring element 3 and further notes that the body of the mattress 1 comprises a plurality of spring elements 3 wherein it can be described that a plurality of spring elements 3 enclose at least one core 9.
Claims 2, 6, 7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savenije, in view of DeFranks et al. (US 20140189951 A1), herein referred to as DeFranks.
Regarding claim 2, Savenije does not explicitly disclose a softness of the at least one foam section is temperature dependent. DeFranks, however, discloses an active airflow temperature-controlled bedding system comprising a perforated foam material 314 made of viscoelastic foam (see paragraph [0026]) where said viscoelastic foam is recognized as being temperature sensitive for the purpose of selectively adjusting the hardness/firmness of the foam layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to have cores comprising viscoelastic foam having temperature sensitive properties as taught by DeFranks in order to selectively adjust the hardness/firmness of the mattress.
Regarding claim 6, Savenije does not explicitly disclose a temperature regulating device for changing the temperature-dependent foam section. DeFranks, however, discloses an active airflow temperature-controlled bedding system comprising a perforated foam material 314 made of viscoelastic foam (see paragraph [0026]) where said viscoelastic foam is recognized as being temperature sensitive for the purpose of selectively adjusting the hardness/firmness of the foam layer using fluid channels 302. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to further comprise fluid channels as taught by DeFranks in order to selectively adjust the hardness/firmness of the mattress.
Regarding claim 7, Savenije (in view of DeFranks) teaches a control device for the temperature regulating device adapted to adjust the firmness of one of the at least one foam section by alteration of temperature of the at least one foam section (DeFranks, air supply devices 306 provide temperature regulating air through fluid channels 302).
Regarding claim 15, Savenije does not explicitly teaches a temperature-regulating device for changing the temperature-dependent foam section. DeFranks, however, discloses an active airflow temperature-controlled bedding system comprising a perforated foam material 314 made of viscoelastic foam (see paragraph [0026]) where said viscoelastic foam is recognized as being temperature sensitive for the purpose of selectively adjusting the hardness/firmness of the foam layer using fluid channels 302. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to further comprise fluid channels as taught by DeFranks in order to selectively adjust the hardness/firmness of the mattress.
Regarding claim 16, Savenije (in view of DeFranks) teaches a control device for the temperature regulating device adapted to adjust the firmness of one of the at least one foam section by alteration of temperature of the at least one foam section (DeFranks, air supply devices 306 provide temperature regulating air through fluid channels 302).
Regarding claim 19, Savenije (in view of DeFranks) teaches a cushion, bed, mattress or pillow comprising the shaped body according to claim 7 (Savenije explicitly discloses the body 1 is a mattress body).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Savenije, in view of Masuda et al. (US 5148706 A), herein referred to as Masuda.
Regarding claim 10, Savenije does not explicitly disclose a plurality of sensors to measure pressure applied to a surface of the shaped body. Masuda, however, discloses an apparatus for selecting a mattress comprising a plurality of sensors 11 disposed on an upper surface of coil springs 6 or in the alternative over cushioning member 51 for the purpose of detecting loads on in relative areas of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss with the plurality of sensors as taught by Masuda in order to provide a means for sensing loads on a mattress.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savenije, in view of DeFanks, and further in view of Masuda.
Regarding claim 17, Savenije (in view of DeFranks) teaches the at least one foam section further comprises at least one of a horizontal channel or a vertical channel (Examiner notes Savenije discloses main body 1 in FIG. 3 comprises a vertical channel through which the spring coil is enveloped), but does not explicitly teach further comprising a plurality of sensors to measure pressure applied to a surface of the shaped body. Masuda, however, discloses an apparatus for selecting a mattress comprising a plurality of sensors 11 disposed on an upper surface of coil springs 6 or in the alternative over cushioning member 51 for the purpose of detecting loads on in relative areas of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije with the plurality of sensors as taught by Masuda in order to provide a means for sensing loads on a mattress.
Regarding claim 18, Savenije (in view of DeFranks and further in view of Masuda) teaches the foam section being smaller in size compared to the spring so that no part of the foam section is expanding between the wire of the spring (see Savenije, FIG. 3, spring element 3 is enclosed within main body 1), and comprising at least one spring having an inner section and at least one foam section located with the inner section, having a cross-section being smaller in size compared to the size of the inner section of the spring (see Savenije, FIG. 3, core 9 fits within spring element 3), but does not explicitly teach said expansion under the conditions of having a load of up to 8.0 kPA, or such that under load of up to 8.0 kPa the at least one foam section is adapted to expand only within the inner section of the spring. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savenije to configure the core 9 to fit such that the cores do not expand through the coils of the spring core elements under a load of 8.0 kPa for the purposes of achieving a preferred firmness of the support under load. 
Regarding claim 20, Savenije (in view of DeFranks) teaches a cushion, bed, mattress or pillow comprising the shaped body according to claim 17 (Savenije explicitly discloses the body 1 is a mattress body).
Response to Arguments
Applicant’s arguments, filed 4/1/2021, with respect to the rejections of claims 1-5, 8, 9, 13, and 14 under 35 U.S.C. §102 and claims 6, 7, 10-12, and 15-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections were made in view of Savenije and further in view of DeFranks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress springs relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include DeMoss, Kirchhoff, and Masuda.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/13/2022